UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6776


LARRY DAVIS,

                    Petitioner - Appellant,

             v.

WARDEN FRANK BISHOP; THE ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                    Respondents - Appellees.



                                      No. 19-6813


LARRY DAVIS,

                    Petitioner - Appellant,

             v.

WARDEN FRANK BISHOP; THE ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                    Respondents - Appellees.



Appeals from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:17-cv-03002-CCB)


Submitted: October 31, 2019                                Decided: November 21, 2019
Before WYNN, FLOYD, and RICHARDSON, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Larry Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Larry Davis seeks to appeal the district court’s orders denying relief on his 28 U.S.C.

§ 2254 (2012) petition and denying his subsequent Fed. R. Civ. P. 59(e) motion. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). “Ordinarily, a district court

order is not final until it has resolved all claims as to all parties.” Porter v. Zook, 803 F.3d
694, 696 (4th Cir. 2015) (internal quotation marks omitted).

       Our review of the record reveals that the district court did not adjudicate all of the

claims raised in the § 2254 petition. Id. at 696-97. Here, Davis asserted, among other

things, prosecutorial misconduct based on the alleged suppression of (1) an x-ray film of a

gas canister, and (2) a chain of custody report for the canister. The district court appeared

to conflate these two claims in its analysis, concluding that Davis was not entitled to relief

based on the prosecution’s failure to produce a chain of custody report of the x-ray film.

Because the court did not address Davis’ claim concerning the chain of custody report of

the gas canister, we conclude that the orders Davis seeks to appeal are neither final orders

nor appealable interlocutory or collateral orders, and we therefore dismiss these appeals

for lack of jurisdiction and remand to the district court for consideration of the unresolved

claim. Id. at 699. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                             DISMISSED AND REMANDED

                                               3